


Exhibit 10.1
 
[aegcoverpagelogo.jpg]
Deferral Election Program for Non-Employee Board Members
 
                                     2016 Deferral Election Form
 
 
 
 
 
 
                    Please complete and return this form by December 09, 2015.
Participant Information (please print)
 
 
Last Name
First Name
Middle Initial
 
 
Home Address
City
State
Zip
 
 
Social Security Number
Daytime Phone
Home Phone
Email Address
Deferral Amount - 2016 Annual Retainer Fees
You may defer either 50% or 100% of your Annual Retainer Fees. Select one of the
below options:
 
 
¨ I hereby decline to defer my 2016 Annual Retainer Fees.
 
 
¨ I elect to defer                       % (Either 50% or 100%) of my Annual
Retainer Fees.
Distribution Election - 2016 Annual Retainer Fees
Please indicate the form of payment for your Annual Retainer Fees below. Your
2016 account will be distributed in a lump sum or annual installments up to 10
years. Payments will commence on the thirtieth (30th) day following cessation of
Board service.
I elect my distribution to be paid in the following form/manner:
Lump Sum
 
 
¨    Check for Lump Sum Payment
Annual Installments
 
 
¨    Substantially Equal Annual Installments over                years (indicate
the number of annual installments you wish to receive between 2-10 years).
Deferral Amount - Restricted Stock Unit Award that is Granted in Calendar Year
2016
You may defer either any multiple of 10% up to 100% or any multiple of $1,000 of
your RSU award for the year. Select one of the below options:
 
 
¨    I hereby decline to defer my 2016 Restricted Stock Unit Award.
 
 
¨    I elect to defer                       % (Any multiple of 10% up to 100%)
of my Restricted Stock Unit Award.
 
 
            OR
 
 
 
 
 
 
¨    I elect to defer $                       (Any multiple of $1,000) of my
Restricted Stock Unit Award.
Distribution Election - Restricted Stock Unit Award that is Granted in Calendar
Year 2016
Please indicate the form of payment for your Restricted Stock Unit Award below.
Your 2016 account will be distributed in a lump sum or annual installments up to
10 years. Payments will commence on the thirtieth (30th) day following cessation
of Board service.
I elect my distribution to be paid in the following form/manner:
Lump Sum
 
 
¨    Check for Lump Sum Payment
Annual Installments
 
 
¨    Substantially Equal Annual Installments over                years (indicate
the number of annual installments you wish to receive between 2-10 years).
Acknowledgment and Signature
I understand that I must meet certain eligibility requirements in order to
participate in this Plan. I also understand that the Apollo Education Group,
Inc. Deferral Election Program for Non-Employee Board Members is unfunded and is
not protected against company insolvency and my right to receive payments from
my account is a claim against the general assets of Apollo as an unsecured
general creditor. I may not sell, encumber, pledge, assign or otherwise alienate
the deferred amount held in my account.
I understand that my deferral and distribution elections are irrevocable for the
plan year.
 
 
 
 
 
 
 
 
 
 
 
 
Participant Signature
 
 
Date
 
Deliver or mail to:


Nolan Financial
6720-B Rockledge Drive, Suite 140
Bethesda, MD 20817
Phone: (877)-230-2432
Fax: (888)-630-3060
Apollo@nolanfinancial.com







